UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:001-33978 ADAMS GOLF, INC. (Exact name of registrant as specified in its charter) DELAWARE 75-2320087 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2801 E. Plano Pkwy, Plano, Texas (Address of principal executive offices) (Zip Code) (972) 673-9000 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.001 par value NASDAQ Capital Market Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes[X] No The number of outstanding shares of the registrant's common stock, par value $0.001 per share, was 7,995,511 on May 11, 2012. 1 ADAMS GOLF, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Balance Sheets - March 31, 2012 (unaudited) and December 31, 2011 3 Unaudited Condensed Consolidated Statements of Operations - Three months ended March 31, 2012 and 2011 4 Unaudited Condensed Consolidated Statements of Comprehensive Income - Three months ended March 31, 2012and 2011 4 Unaudited Condensed Consolidated Statement of Stockholder’s Equity - Three months ended March 31, 2012 5 Unaudited Condensed Consolidated Statements of Cash Flows - Three months ended March 31, 2012 and 2011 6 Notes to Unaudited Condensed Consolidated Financial Statements 7-14 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15-24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24-25 PART II OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25-26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds N/A Item 3. Defaults Upon Senior Securities N/A Item 4. Mine Safety Disclosures N/A Item 5. Other Information N/A Item 6. Exhibits 26 Signatures 26 2 Item 1. ADAMS GOLF, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) ASSETS March 31, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowance for doubtful accounts of $2,218 (unaudited) and $2,172 at March 31, 2012 and December 31, 2011, respectively Inventories, net Prepaid expenses Deferred tax asset, net –current Other current assets Total current assets Property and equipment, net Deferred tax asset, net – non current Other assets, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Total liabilities Stockholders' equity: Preferred stock, $0.01 par value; authorized 1,250,000 shares; none issued Common stock, $0.001 par value; authorized 12,500,000 shares; 8,406,448 and8,218,726 shares issued and 7,995,511 and 7,807,789 shares outstanding at March31, 2012 (unaudited) and December 31, 2011, respectively 8 8 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Treasury stock, 410,937 common shares at March 31, 2012 and December 31, 2011, at cost ) ) Total stockholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 ADAMS GOLF, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three Months Ended March 31, Net sales $ $ Cost of goods sold Gross profit Operating expenses: Research and development expenses Selling and marketing expenses General and administrative expenses Total operating expenses Operating income Other expense: Interest expense, net (7 ) ) Other income (expense), net (5
